Title: To James Madison from William H. Winder, 10 April 1816
From: Winder, William H.
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Baltimore
                            Apl 10th 1816.
                        
                    
                    It is not without considerable difficulty that I persuade myself to intrude upon your time. The interest I feel on the subject will I hope apologize for what may perhaps be deemed a departure from the ordinary & regular course.
                    A Bill to increase the staff of the army is depending before congress which if passed into a law will add another judge advocate to those already appointed—& should that be the case I feel a strong solicitude for the appointment of my brother Rider H. Winder who held as you may perhaps recollect the same appointment during the late war.
                    
                    You will no doubt recollect he was selected by the board of General officers as one of the Judge advocates to be retained—but another was afterwards substituted in his place. I have had however the gratification to learn that this change did not proceed from any exception to him but from considerations not at all involving a disapprobation of the selection made by the board of officers—and I have been flattered with a belief that upon the reccurrence of a fit occasion there would be no difficulty in manifesting the confidence of the government in him for such an appointment.
                    I speak I think without any undue partiality when I say that I doubt whether a person more fit for that appointment could be found—and I beg respectfully, if a law should pass authorising the appointment of such an officer, the choice may fall upon him. I am with very profound respect Sir Your obt Servt
                    
                        
                            Wm H Winder
                        
                    
                